Exhibit 10.1

SEPARATION AGREEMENT

This SEPARATION AGREEMENT (the “Agreement”) is entered into effective as of this
21st day of February, 2017 (the “Effective Date”), by and between EASTGROUP
PROPERTIES, INC., a Maryland corporation with its principal place of business at
190 East Capitol Street, Suite 400, Jackson, MS 39201-2152 (the “Company”), and
WILLIAM D. PETSAS, residing at 5831 East Berneil Lane, Paradise Valley, AZ 85253
(the “Executive”).

RECITALS:

WHEREAS, in connection with Executive’s and the Company’s mutual decision for
Executive to separate from his employment with the Company, Executive and the
Company wish to compromise and fully and finally settle any and all claims and
potential claims of any type between them, including but not limited to any
claims for compensation or benefits under the amended and restated Severance and
Change in Control Agreement by and between Executive and the Company dated
May 18, 2016 (the “CIC Agreement”) and any other plans, agreements, or
understandings related to Executive’s compensation for services performed for
the Company during the period of his employment, and under any contract, plan,
policy, practice, or arrangement, past or present, of the Company and any of its
subsidiaries and affiliates; and

WHEREAS, the Company has tendered this Agreement to Executive for review on
February 14, 2017 (the “Tender Date”), and Executive has thoroughly reviewed
this Agreement, has entered into it knowingly and voluntarily and has consulted
with his own legal counsel before signing it.

NOW, THEREFORE, in consideration of the premises and mutual covenants contained
in this Agreement, and intending to be legally bound, the parties agree as
follows:

1. Termination of Employment. Effective as of February 14, 2017 (the
“Termination Date”) Executive resigned from his position as Senior Vice
President of the Company as well as from all director, officer or other
positions he held on behalf of the Company and each and every subsidiary or
other affiliated entity of the Company. Executive agrees to execute promptly
upon request by the Company any additional documents requested by the Company to
facilitate these resignations; provided that Executive understands that such
resignations are self-effectuating and are effective on the Termination Date.

2. Separation Pay and Benefits. In consideration of, subject to and conditioned
on (a) Executive’s execution of this Agreement and compliance with its terms and
conditions, and (b) Executive’s execution on or within twenty-one (21) days
following the Tender Date and non-revocation thereof of the Waiver and Release
of Claims set forth in Exhibit A (the “Release”, and the first date on which the
Release is executed and delivered with all periods for revocation thereof
expired the “Release Effective Date”), Executive will be entitled to receive the
severance benefits described in this Section 2 (subject to the terms and
conditions set forth in this Agreement).

(a) The Company will pay to Executive severance pay (“Cash Severance”) in the
total amount of $1,195,000.00, less all required tax withholdings and other
authorized deductions, on the 60th day after the Effective Date. The Cash
Severance provided for in this Section 2(a) is in full satisfaction of the
Company’s obligations under Sections 3(b), 4(b), 5 and 6(b) of the CIC
Agreement.

(b) Effective as of the close of business on the Release Effective Date, the
following restricted shares granted to Executive will be deemed fully vested and
any restrictions on such restricted shares will fully lapse and will be settled
in accordance with the provisions of the Company’s 2013 Equity Incentive Plan
and the applicable award agreement.

(i) The restricted shares granted to Executive on March 2, 2016 and designated
the 2015 Annual Long-Term Incentive Award, of which 2,288 shares are unvested as
of the Termination Date;

(ii) The restricted shares granted to Executive on March 2, 2016 and designated
the 2015 Long-Term Incentive Award, of which 1,326 shares are unvested as of the
Termination Date;

(iii) The restricted shares granted to Executive on March 5, 2015 and designated
the 2014 Annual Long-Term Incentive Award, of which 2,014 shares are unvested as
of the Termination Date;

(iv) The restricted shares granted to Executive on March 5, 2015 and designated
the 2014 Long-Term Incentive Award, of which 979 shares are unvested as of the
Termination Date;

(v) The restricted shares granted to Executive on March 6, 2014 and designated
the 2013 Annual Long-Term Incentive Award, of which 930 shares are unvested as
of the Termination Date.

(c) All other restricted shares and bonus stock granted to Executive pursuant to
the 2013 Equity Incentive Plan or the 2004 Equity Incentive Plan, as amended,
that were outstanding and unvested as of the Termination Date (excluding, for
purposes of clarity, the restricted shares deemed fully vested on the Release
Effective Date by reason of Section 2(b) hereof) were cancelled and forfeited
without consideration on the Termination Date.

(d) If Executive timely elects continued group medical coverage pursuant to the
Consolidated Omnibus Budget Reconciliation Act of 1985, as amended (“COBRA”),
the Company will reimburse Executive for the COBRA premium payments for himself
and his eligible dependents under the Company’s group medical plan, less
applicable withholdings, for the period of eighteen (18) months following the
Termination Date. The reimbursements provided for in this Section 2(d) are in
full satisfaction of the Company’s obligations, if any, under Section 6(d) of
the CIC Agreement. Any reimbursements that are required under this Section 2(d)
will be made on a regular, periodic basis within thirty (30) days after such
reimbursable amounts are incurred by Executive; provided, that, before such
reimbursement, Executive has submitted or the Company possesses the applicable
and appropriate evidence of such expense(s).

3. Accrued Benefits. To the extent not already paid on or prior to the Effective
Date, Executive will be entitled to receive (a) his full earned but unpaid base
salary and vacation pay accrued through the Termination Date, (b) reimbursement
for all business expenses properly incurred by Executive and for which he
properly and timely made or makes a request for reimbursement in accordance with
Company policy and (c) any accrued and vested amounts payable to Executive under
the Company’s 401(k) plan and other retirement, deferred compensation and
benefits plans in accordance with the terms of such plans and applicable law, in
each event subject to applicable withholdings and deductions. The other amounts
provided in this Section 3 will be paid by the Company in the ordinary course
consistent with past practice and, if applicable, in accordance with the terms
of the Company’s plans and policies. The amounts provided for in this Section 3
are in full satisfaction of the Company’s obligations under Sections 3(a), 4(a)
and 6(a) of the CIC Agreement.

4. No Other Payments or Benefits. Except as provided in this Agreement, the
Executive acknowledges and agrees that he is not entitled to any other
compensation (including, but not limited to, salary or bonuses), perquisites, or
benefits of any kind or description from the Company, or from or under any
employee benefit plan or fringe benefit plan sponsored by the Company, other
than as described above and other than (i) any rights the Executive may have
with respect to the continuation of dental insurance pursuant to COBRA on
account of the termination of his employment; (ii) with respect to any of the
capacities in which the Executive served the Company or any subsidiary or other
affiliated entity of the Company, any rights the Executive may have for
indemnity in relation to any acts or omissions of the Executive or a claim for
coverage under any applicable insurances; and (iii) any claim relating to
enforcement of the Agreement.

5. Non-disparagement. Executive hereby agrees that he will not disparage the
Company or any of its owners, agents, officers, shareholders, employees,
directors, attorneys, subscribers, subsidiaries or affiliates. Nothing in this
Section 5 will prohibit Executive from (a) providing truthful information in
response to a subpoena or other legal process, (b) from truthfully responding to
any background or reference check by a prospective employer at Executive’s
authorization, or (b) cooperating with government agencies or responding to an
internal investigation or regulatory investigation.

6. Confidentiality of Information and Nondisclosure. The Executive agrees that
the Executive will not, without the express written approval of the Company,
unless directed by applicable legal authority (including any court of competent
jurisdiction, governmental agency having supervisory, investigative or
adjudicatory authority or jurisdiction over the business of the Company, or any
legislative or administrative body having supervisory, investigative or
adjudicatory authority or jurisdiction over the business of the Company) having
jurisdiction over the Executive, disclose to or use, for the benefit of himself,
any person, corporation or other entity other than the Company, (i) any
non-public or not generally known information concerning any financial matters,
tenant relationships, competitive status, vendor matters, internal
organizational matters, current or future plans, or other business affairs of or
relating to the Company and any of its subsidiaries and affiliates, (ii) any
proprietary management, operational, trade, technical or other secrets or any
other proprietary information or other proprietary data of the Company and any
of its subsidiaries and affiliates that Executive knows to be confidential,
(iii) any information regarding any of the Company’s employees where such
disclosure is otherwise restricted by law or regulation, or (iv) any other
information related to the Company and any of its subsidiaries and affiliates
which the Executive knows is not publicly available or generally known
(collectively, “Confidential Information”) . The Executive acknowledges that all
of the foregoing constitutes confidential and proprietary information, which is
the exclusive property of the Company. Nothing in this Agreement, including the
obligations under Section 5, or any other agreement with the Company prohibits
or prevents the Executive from filing a complaint or charge with or
participating, testifying, or assisting in any investigation, hearing, or other
proceeding before any federal, state, or local government agency.
Notwithstanding the non-disclosure, non-disparagement or any other provision of
this Agreement, the Executive acknowledges and affirms his understanding that
nothing in this Agreement is intended to preclude, prohibit, or otherwise limit,
in any way, his rights and abilities to contact, communicate with, or report
matters to any government entity or agency including but not limited to the
United States Department of Justice, the Equal Employment Opportunity
Commission, any Office of Inspector General of any United States agency, the
United States Securities and Exchange Commission, or Congress, regarding
possible violations of laws or regulations. However, to the maximum extent
permitted by law, the Executive agrees that if such an administrative claim is
made, the Executive will not be entitled to recover any individual monetary
relief or other individual remedies, except that this provision is not
applicable to any bounty that may be recoverable by the Executive as a result of
participating in the Securities and Exchange Commission’s whistleblower program.

7. Dispute Resolution; Injunctive Relief.

(a) The Company and the Executive shall attempt to resolve between them any
dispute that arises under this Agreement. If they cannot agree within ten days
after either party submits a demand for arbitration to the other party, then the
issue shall be submitted to arbitration with each party having the right to
appoint one arbitrator and those two arbitrators mutually selecting a third
arbitrator. The rules of the American Arbitration Association for the
arbitration of commercial disputes shall apply and the decision of two of the
three arbitrators shall be final. The arbitrators must reach a decision within
60 days after the selection of the third arbitrator. The arbitration shall take
place in Jackson, Mississippi. The arbitrators shall apply Mississippi law. The
costs of such arbitration shall be shared equally by the Executive and the
Company.

(b) Executive agrees that if he breaches any of the terms of this Agreement, the
Company may pursue whatever rights it has under this Agreement without affecting
the validity and enforceability of the Release.

(c) Notwithstanding Section 7(a) above, the Executive agrees that if he breaches
Sections 5 or 6 of this Agreement, the Company will be entitled to seek
immediate injunctive relief restraining the Executive from conduct in breach of
this Agreement.

(d) Nothing in this Agreement may be construed as prohibiting the Company from
pursuing any other remedies available to it for a breach of this Agreement,
including the recovery of damages from the Executive.

8. Company Property.

(a) On or prior to the Effective Date, Executive shall have returned to the
Company all Company property in his possession or use, including, without
limitation, all automobiles, fax machines, printers, credit cards,
building-access cards and keys, computers, cell phones, other electronic
equipment, and any records, documents, software, e-mails or other data from his
personal computers or cell phones which are not themselves Company property,
however stored, relating to or containing Confidential Information.

(b) The Company acknowledges that following the Termination Date, Executive may
retain his Company-issued laptop computer and Apple iPad tablet (the “Devices”),
provided that he uses best efforts to permit the Company to ensure the return of
any Company information residing on the Devices in a manner satisfactory to the
Company and that he will not delete that information without the Company’s
permission. Executive understands that the Company intends to image the hard
drives of the Devices, wipe or erase their contents, except for Executive’s
personal and private information, and then return them to the Executive. In
addition, Executive will cooperate with the Company to remove from the Devices
any Company-licensed software the Company deems necessary to remove to comply
with its licensing obligations.

9. Cooperation. Executive agrees that he will reasonably cooperate with the
Company, its subsidiaries and affiliates, at any level, and any of their
officers, directors, shareholders, or employees at such times, manner and places
as reasonably and mutually acceptable (except that Executive agrees to appear at
such times, manner and places as may be directed by a court or pursuant to a
court order): (a) concerning requests for information about the business of the
Company or its subsidiaries or affiliates or Executive’s involvement and
participation therein; (b) in connection with any investigation or review by the
Company or any federal, state or local regulatory, quasi-regulatory or
self-governing authority (including, without limitation, the Securities and
Exchange Commission) as any such investigation or review relates to events or
occurrences that transpired while Executive was employed by the Company; and
(c) in connection with any formal or informal legal matters in which Executive
is named as a party or of which Executive has specific and relevant knowledge or
documents, including (without limitation) any matters in which Executive is
currently involved. Executive’s cooperation will include, but not be limited to
(taking into account Executive’s personal and professional obligations,
including those to any new employer or entity to which Executive provides
services), being available to meet and speak with officers or employees of the
Company and/or the Company’s counsel at reasonable times and locations;
executing accurate and truthful documents; preparation for, reasonable
assistance with, or participation in any legally required process after the
Effective Date; testifying or otherwise appearing at depositions, arbitrations
or court hearings; preparation for the above-described or similar activities;
and taking such other actions as may reasonably be requested by the Company
and/or the Company’s counsel to effectuate the foregoing. Executive understands
that he will receive no additional compensation in connection with his
preparation for, reasonable assistance with or participation in any legally
required process after the Effective Date (including, without limitation,
responding to any discovery request, deposition notice or subpoena for
testimony). In all cases, however, Executive will be entitled to reimbursement,
upon receipt by the Company of suitable documentation, for reasonable and
necessary travel and other expenses which Executive may incur at the specific
request of the Company incurred in connection with his assistance and as
approved by the Company in advance and in accordance with its policies and
procedures established from time to time.

If Executive is required to give testimony in any legal proceeding involving or
relating to the Company, any of its customers, or his employment with the
Company, and Executive and the Company are not adverse or reasonably likely to
become adverse in such legal proceeding, the Company will, at its sole cost and
expense, make available to Executive outside counsel of the Company’s choosing.

Nothing in this Section 9 prohibits or restrict Executive at any time from:
(i) making any disclosure of information required by law; (ii) providing
information to, or testifying or otherwise assisting in any investigation or
proceeding brought by, any federal regulatory or law enforcement agency or
legislative body, or any self-regulatory organization; or (iii) filing,
testifying, participating in or otherwise assisting in a proceeding relating to
an alleged violation of any federal or state law relating to fraud, or any rule
or regulation of the Securities and Exchange Commission.

10. No Admission. Executive acknowledges and agrees that the Company is not
entering into this Agreement because it believes Executive has any valid legal
claim against it. Executive further acknowledges and agrees that the purpose of
this Agreement is to provide Executive with assistance in the transition of his
employment status, while at the same time protecting the Company from the
expense and disruption that are often incurred in defending against even a
groundless claim. If Executive elects not to sign this Agreement and the
Release, the fact that it was offered to Executive in the first place will not
be understood or contended to be any indication that (i) the Company believed
that Executive had been unlawfully treated in any respect or (ii) the Company is
waiving any rights it had or may have to terminate Executive for cause.

11. Governing Law. This Agreement will be governed by and construed in
accordance with the laws of the State of Mississippi applicable to contracts
executed in and to be performed in that state without regard to its conflicts of
laws provisions.

12. Waiver. The waiver by a party of any breach by the other party of any
provision of this Agreement will not operate or be construed as a waiver of any
other or subsequent breach by a party.

13. Assignment. This Agreement will be binding upon and inure to the benefit of
the successors and assigns of the Company, and the Company shall be obligated to
require any successor to expressly acknowledge and assume its obligations under
this Agreement and provide a copy thereof to Executive. This Agreement will
inure to the extent provided under this Agreement to the benefit of and be
enforceable by the Executive or the Executive’s legal representatives,
executors, administrators, successors, heirs, distributees, devisees and
legatees. The Executive may not delegate any of the Executive’s duties,
responsibilities, obligations or positions under this Agreement to any person
and any such purported delegation will be void and of no force and effect.

14. Severability. Whenever possible, each provision of this Agreement will be
interpreted in such a manner as to be effective and valid under applicable law,
but if any provision of this Agreement is held to be invalid under applicable
law, such provision will be ineffective only to the extent of such prohibition
or invalidity, without invalidating the remainder of such provision or the
remaining provisions of this Agreement.

15. Notices. Any notices required or permitted to be given under this Agreement
will be sufficient if in writing, and if personally delivered or when sent by
first class certified or registered mail, postage prepaid, return receipt
requested in the case of the Executive, to his principal residence address, and
in the case of the Company, to the address of its principal place of business as
set forth above, to the attention of the Director of Human Resources of the
Company.

16. Entire Agreement. This Agreement, with its Exhibit A, constitutes the entire
agreement of the parties relating to the subject matter of this Agreement, and
supersedes any obligations of the Company and the Executive under any previous
agreements or arrangements, except as otherwise provided in this Agreement. The
provisions of this Agreement may not be amended, modified, repealed, waived,
extended or discharged except by an agreement in writing signed by the party
against whom enforcement of any amendment, modification, repeal, waiver,
extension or discharge is sought.

17. Code Section 409A. It is intended that this Agreement comply with the
provisions of section 409A of the Internal Revenue Code of 1986, as amended, and
the Treasury Department regulations relating thereto (“Code Section 409A”), or
an exemption to Code Section 409A. Payments, rights and benefits may only be
made, satisfied or provided under this Agreement upon an event and in a manner
permitted by Code Section 409A, to the extent applicable, so as not to subject
the Executive to the payment of taxes and interest under Code Section 409A. In
furtherance of this intent, this Agreement will be interpreted, operated and
administered in a manner consistent with these intentions, and to the extent
that any regulations or other guidance issued under Code Section 409A would
result in the Executive being subject to payment of additional income taxes or
interest under Code Section 409A, the parties agree, to the extent possible, to
amend this Agreement to maintain to the maximum extent practicable the original
intent of this Agreement while avoiding the application of such taxes or
interest under Code Section 409A. All payments to be made upon a termination of
employment under this Agreement may only be made upon a “separation from
service” as defined under Code Section 409A. Notwithstanding any provision of
this Agreement to the contrary, if, as of the date of the Executive’s separation
from service, the Executive is a “specified employee” as defined under Code
Section 409A, then, except to the extent that this Agreement does not provide
for a “deferral of compensation” within the meaning of Code Section 409A of the
Code, no payments may be made and no benefits may be provided to the Executive
during the period beginning on the date of the Executive’s separation from
service and ending on the last day of the sixth month after such date. In no
event may the Executive, directly or indirectly, designate the calendar year of
any payment under this Agreement.

18. Headings. The descriptive headings used in this Agreement are used for
convenience of reference only and do not constitute a part of this Agreement.

19. Counterparts. This Agreement may be executed in one or more counterparts,
including emailed or telecopied facsimiles, each of which will be deemed an
original, but all of which will constitute one and the same instrument.

THE EXECUTIVE EXPRESSLY WARRANTS AND REPRESENTS THAT, BEFORE ENTERING INTO THIS
AGREEMENT, HE HAS RECEIVED A REASONABLE PERIOD OF TIME WITHIN WHICH TO CONSIDER
ALL OF THE PROVISIONS CONTAINED IN THIS AGREEMENT, THAT HE HAS FULLY READ,
INFORMED HIMSELF OF AND UNDERSTANDS ALL THE TERMS, CONTENTS, CONDITIONS AND
EFFECTS OF ALL PROVISIONS OF THIS AGREEMENT, AND THAT HE CONSIDERS ALL SUCH
PROVISIONS TO BE SATISFACTORY.

THE EXECUTIVE FURTHER EXPRESSLY WARRANTS AND REPRESENTS THAT NO PROMISE OR
REPRESENTATION OF ANY KIND HAS BEEN MADE, EXCEPT THOSE EXPRESSLY STATED IN THIS
AGREEMENT.

IN ACCORDANCE WITH THE TERMS OF THE AGE DISCRIMINATION IN EMPLOYMENT ACT, AS
AMENDED BY THE OLDER WORKERS BENEFIT PROTECTION ACT, THE EXECUTIVE ACKNOWLEDGES
AND AGREES THAT HE: (i) HAS READ AND UNDERSTANDS THIS AGREEMENT AND KNOWINGLY
AND VOLUNTARILY ENTERED INTO THIS AGREEMENT WITHOUT FRAUD, DURESS, OR ANY UNDUE
INFLUENCE; (ii) IS ADVISED IN WRITING BY THE COMPANY TO CONSULT WITH AN ATTORNEY
OF HIS CHOOSING BEFORE SIGNING THIS AGREEMENT; (iii) IS ENTITLED TO A PERIOD OF
TWENTY-ONE (21) DAYS AFTER THE TENDER DATE TO CONSIDER THE TERMS OF THIS
AGREEMENT, BUT MAY VOLUNTARILY ELECT TO SIGN THE AGREEMENT IN A SHORTER PERIOD
OF TIME IN ORDER TO MORE QUICKLY RECEIVE THE CONSIDERATION SET FORTH IN
PARAGRAPH 2 ABOVE; (iv) HAS SEVEN (7) DAYS FOLLOWING THE EXECUTION OF THIS
AGREEMENT TO REVOKE THE AGREEMENT, AND THE AGREEMENT WILL NOT BECOME EFFECTIVE
OR ENFORCEABLE UNTIL THE SEVEN (7) DAY PERIOD HAS EXPIRED; (v) IS RECEIVING
PAYMENT AND OTHER CONSIDERATION FROM THE COMPANY THAT HE WOULD NOT OTHERWISE BE
ENTITLED TO; AND (vi) IS NOT WAIVING ANY DISCRIMINATION RIGHTS OR CLAIMS THAT
MAY ARISE AFTER THE DATE THE AGREEMENT IS EXECUTED BY HIM.

[INTENTIONALLY LEFT BLANK]

1

IN WITNESS WHEREOF, the Executive and the Company, by its duly authorized
representative, have signed this Agreement as of the date set forth above.

EXECUTIVE:

/s/ William D. Petsas



    THE COMPANY:

EASTGROUP PROPERTIES, INC.

/s/ Marshall A. Loeb
Marshall A. Loeb
President


EXHIBIT A

Waiver and Release
to
Separation Agreement

William D. Petsas, residing at 5831 East Berneil Lane, Paradise Valley, AZ 85253
(the “Executive”) hereby executes this Waiver and Release (the “Release”) in
favor of EastGroup Properties, Inc. (the “Company”).

1. (a) Executive, for himself and his heirs, successors and assigns, in
consideration of the sums and benefits described in Section 2 of the Separation
Agreement by and between the Company and the Executive dated as of February 21,
2017 (the “Separation Agreement”), does hereby forever discharge and release the
Company, and its parent, subsidiary and affiliated companies, and its and their
agents, officers, shareholders, directors, employees, insurers, successors and
assigns, and each and all of the foregoing (referred to in this Release as
“Releasees”) individually and collectively, from any and all claims, charges,
demands, causes of action, damages, complaints, expenses and compensation which
the Executive now has or may in the future have, or which any person or entity
may have on his behalf, on account of or arising out of any matter or thing
which has happened, developed or occurred prior to the Executive’s signing this
Release, including, without limitation, all claims, charges, demands, causes of
action, damages, complaints, expenses and compensation arising from the
Executive’s employment with the Company, the Executive’s separation of
employment with the Company, the Executive’s other relationships and dealings
with the Company and other Releasees, and the Executive’s separation from such
other relationships or dealings. The Executive hereby waives any and all such
claims, charges, causes of action, demands, damages, complaints, expenses and
compensation of any type or description that he has or might have against the
Company and/or any of the other Releasees. The release, discharge and waiver
under this Release includes, but is not limited to, any claims, charges,
demands, causes of action, damages, complaints, expenses and compensation
(collectively called “claims”) arising out of or under the following:

(i) The Age Discrimination in Employment Act of 1967, as amended, which, among
other things, prohibits discrimination in employment on account of a person’s
age.

(ii) Title VII of the Civil Rights Act of 1964, as amended, which, among other
things, prohibits discrimination in employment on account of a person’s race,
color, religion, sex, or national origin.

(iii) 42 U.S.C. §1981, as amended, which, among other things, prohibits certain
race discrimination.

(iv) The Equal Pay Act of 1963, as amended, which, among other things,
prohibits, under certain circumstances, discrimination in pay on the basis of
sex.

(v) The Employee Retirement Income Security Act of 1974, as amended, which,
among other things, regulates pension and welfare plans and, which, among other
things, prohibits interference with individual rights protected under the
statute.

(vi) The Americans With Disabilities Act, as amended, which, among other things,
prohibits discrimination relating to employment on account of a person’s
handicap or disability.

(vii) Executive Order 11246 (applicable to Federal Government contractors and
subcontractors), which, among other things, requires affirmative action for and
prohibits discrimination against individuals by reason of race and sex.

(viii) The Vietnam-Era Veterans’ Readjustment Assistance Act of 1974, as amended
(applicable to Federal Government contractors and subcontractors), which, among
other things, requires affirmative action for and prohibits discrimination
against individuals by reason of their status as a veteran or a disabled
veteran.

(ix) The Rehabilitation Act of 1973, as amended (applicable to Federal
Government contractors and subcontractors), which, among other things, requires
affirmative action for and prohibits discrimination against individuals by
reason of handicap or disability.

(x) The Immigration and Nationality Act, as amended, which, among other things,
prohibits discrimination against employees because of citizenship.

(xi) The Uniformed Services Employment and Reemployment Rights Act of 1994, as
amended, which, among other things, prohibits discrimination on account of a
person’s service in the uniformed services of the United States or any state.

(xii) The National Labor Relations Act, as amended, which, among other things,
prohibits discrimination against an employee for engaging in concerted
activities.

(xiii) The Worker Adjustment Retraining and Notification Act, which, among other
things, requires notice to employees prior to plant closings and mass layoffs,
as defined in the law.

(xiv) Section 806 of the Sarbanes-Oxley Act of 2002, as amended, which, among
other things, prohibits, under certain circumstances, discrimination against an
employee for participating or assisting in an investigation or proceeding
regarding violations of Federal fraud laws or Securities and Exchange Commission
rules and regulations.

(xv) The Family and Medical Leave Act of 1993, as amended, which, among other
things, affords employees the right under certain circumstances to take a leave
from work and prohibits discrimination against employees for taking such leave.

(xvi) The Genetic Information Nondiscrimination Act of 2008, which, among other
things, prohibits discrimination in employment based on genetic information.

(xvii) Section 23-15-871 of the Mississippi Code, as amended, which, among other
things, prohibits an employer from requiring an individual to vote for a certain
candidate in any election campaign.

(xviii) Section 45-9-55 of the Mississippi Code, as amended, which, among other
things, prohibits, under certain circumstances, an employer from prohibiting the
transportation or storage of firearms on the employer’s property.

(xix) Sections 71-7-1 et seq. of the Mississippi Code, as amended, which, among
things, establish certain procedures regarding the use of drug and alcohol
testing in employment.

(xx) Section 71-7-33 of the Mississippi Code, as amended, which, among other
things, prohibits, under certain circumstances, an employer from requiring as a
condition of employment that an individual abstain from smoking or using tobacco
products during non-working hours.

(xxi) The Arizona Civil Rights Act, Arizona Revised Statutes §§ 41-1401 to
41-1493, which, among other things, prohibits discrimination in employment on
the basis of race, color, religion, sex, disability, national origin, and age.

(xxii) The Arizona Equal Pay Law, Arizona Revised Statutes §§ 23-340 to 23-341,
which, among other things, requires paying men and women the same wage for equal
work.

(xxiii) Arizona Revised Statutes § 26-167, which, among other things, prohibits
discrimination against National Guard members and prohibits physical or economic
duress to deter enlistment in the military forces of the state of the United
States.

(xxiv) The Arizona Employment Protection Act, Arizona Revised Statutes §
23-1501, which, among other things, protects against the termination of
employment in retaliation for refusing to commit an act or omission that would
violate a state law or for the disclosure by the employee that the employer or
one of its employees has violated, is violating or will violate a state law or
for the exercise of certain legal rights.

(xxv) Any Federal, State or local law or rule, regulation, executive order or
guideline, including, but not limited to, those laws specifically described
above.

(xxvi) All constitutional violations, defamation, wrongful discharge, attorney
fees, costs, breach of contract, breach of implied contract, negligence of any
kind, including, but not limited to, negligent performance of contractual
obligations, breach of the covenant of good faith and fair dealing, tortious
interference with business and/or contractual relationship (or prospective
relationship), violation of the penal statutes, retaliatory discharge,
whistle-blower’s claims, estoppel of any kind, loss of consortium, exemplary
damages, negligent and/or intentional infliction of mental or emotional
distress, discrimination, harassment and/or retaliation or wrongful action which
has been or could have been alleged under the common law, any civil rights or
equal opportunity employment law, or any other statute, regulation, ordinance or
rule.

(xxvii) Any oral or written contract of employment with the Company, and/or
other Releasees, express or implied, or any oral or written agreement, express
or implied, purporting to establish terms and conditions of employment or
addressing termination of employment.

(b) The Executive specifically understands and agrees that the separation of him
from his employment does not violate or disregard any oral or written promise or
agreement, of any nature whatsoever, express or implied. If any contract or
agreement of employment exists concerning the employment of the Executive by the
Company and/or other Releasees, or the terms and conditions of such employment
or the termination of such employment, whether oral or written, express or
implied, that contract or agreement is hereby terminated and is null and void;
provided that nothing herein shall terminate or invalidate that certain
Indemnification Agreement which the parties entered into as of January 1, 2001,
or the Executive’s rights under any directors and officers liability insurance
policy maintained by the Company for the benefit of its former officers.

(c) This Release includes, but is not limited to, a waiver, discharge and
release by Executive of the Company and other Releasees from any damages or
relief of whatever nature or description which may arise from any of the claims
waived, discharged or released including, but not limited to, compensatory and
punitive damages and equitable forms of relief, as well as any claim for
attorneys fees or costs, which may arise from any of the claims waived,
discharged or released.

(d) Executive agrees that this Release may be enforced in any court, federal,
state or local, and before any administrative agency or body, federal, state or
local.

2. (a) Except as otherwise provided in this Section, Executive agrees not to
commence or continue any action or proceeding in any court, federal, State or
local, concerning any claim arising in connection with Executive’s employment
with the Company or other Releasees or Executive’s separation from such
employment or any other matters included in the release if and to the extent
that any such claim is waived and released in this Release.

(b) Executive also agrees, except as otherwise provided in this Section, that if
a claim or anything else included in the release should be prosecuted in his
name before any court or administrative agency, he waives and agrees not to take
any award of money or other damages and will immediately request in writing that
the claim or matter on his behalf be withdrawn.

3. The Executive agrees that if he violates any of the terms of this Release, in
addition to any other remedy that the Company may have in law or in equity, the
Executive, if the Company so elects, shall be liable to the Company for any and
all sums of money paid to the Executive and for the costs incurred by the
Company in compliance with Section 2 of the Separation Agreement and, from that
date forward, if it so elects, the Company shall have no further obligation
under Section 2 of the Separation Agreement, except as may be required by law.
The Company’s enforcement of its rights under this Section will not affect the
validity and enforceability of the release, discharge and waiver contained in
this Agreement.

4. The Executive agrees to keep the terms and the existence of this Release
completely confidential and shall not disclose any information concerning the
existence or terms of this Release or provide a copy of this Release to anyone,
except the United States Internal Revenue Service, or state tax authorities, or
the United States Equal Employment Opportunity Commission, or state equal
employment authorities, or a court, or State or County Unemployment Authorities,
or the Executive’s attorney, or his accountant, or his lawful spouse.

5. The Executive further agrees that he has not sustained any disabling personal
injury and/or occupational disease which has resulted in a loss of wage earning
capacity during his employment with the Company or other Releasees or due to
separation from that employment and that he has no personal injury and/or
occupational disease which has been contributed to, or aggravated or accelerated
in a significant manner by his employment with the Company or other Releasees
and/or separation from that employment.

6. The Separation Agreement provides the Executive with sums of money and
benefits which include sums and benefits that the Executive is not otherwise
entitled to receive.

7. The Executive agrees that his separation from employment with the Company
and/or other Releasees shall be final, and he shall not apply for, nor is he
eligible for, employment with the Company and/or other Releasees at any time in
the future. The Executive represents and warrants that he has no interest in
future employment with the Company.

8. Executive represents and warrants that the Company has encouraged and advised
Executive in writing, prior to signing this Release, to consult with an attorney
of Executive’s choosing concerning all of the terms of the Separation Agreement,
this Release and Executive’s separation from employment with the Company.

9. Executive represents and warrants that the Company has given Executive a
reasonable period of time, of at least twenty-one (21) days after the Tender
Date (as defined in the Separation Agreement), for Executive to consider all the
terms of this Release and for the purpose of consulting with an attorney if
Executive so chose. If this Release has been executed by Executive prior to the
end of the twenty-one (21) day period, Executive represents that he has freely
and willingly elected to do so. It is understood that the Company shall have the
right to revoke the Separation Agreement any time after the end of the
twenty-one (21) day period provided above if the Executive has not signed this
Release prior to such revocation.

10. Executive represents and warrants that he has carefully read each and every
provision of this Release and that he fully understands all of the terms and
conditions of this Release.

11. Executive represents and warrants that he enters into this Release
voluntarily, of his own free will, without any pressure or coercion from any
person or entity, including, but not limited to, the Company or any of its
representatives.

12. This Release may be revoked by the Executive within seven (7) days after the
date this Release is signed by the Executive, by giving written notice of
revocation to:

Shelby Trusty, Director of Human Resources
190 East Capitol Street
Suite 400
Jackson, MS 39201-2152

This Release shall not become effective or enforceable until the revocation
period has expired and none of the payments provided or benefits described in
Section 2 of the Separation Agreement shall be made or provided until after the
revocation period has expired with no revocation.

13. Whenever possible, each provision of this Release shall be interpreted in
such manner as to be effective and valid under applicable law, but if any
provision of this Release is held to be prohibited by or invalid under
applicable law, such provision shall be ineffective only to the extent of such
prohibition or invalidity, without invalidating the remainder of such provision
or the remaining provisions of this Release.

THE EXECUTIVE EXPRESSLY WARRANTS AND REPRESENTS THAT, BEFORE ENTERING INTO THIS
RELEASE, HE HAS RECEIVED A REASONABLE PERIOD OF TIME WITHIN WHICH TO CONSIDER
ALL OF THE PROVISIONS CONTAINED IN THIS RELEASE, THAT HE HAS FULLY READ,
INFORMED HIMSELF OF AND UNDERSTANDS ALL THE TERMS, CONTENTS, CONDITIONS AND
EFFECTS OF ALL PROVISIONS OF THIS RELEASE, AND THAT HE CONSIDERS ALL SUCH
PROVISIONS TO BE SATISFACTORY.

THE EXECUTIVE FURTHER EXPRESSLY WARRANTS AND REPRESENTS THAT NO PROMISE OR
REPRESENTATION OF ANY KIND HAS BEEN MADE, EXCEPT THOSE EXPRESSLY STATED IN THE
SEPARATION AGREEMENT AND THIS RELEASE.

IN ACCORDANCE WITH THE TERMS OF THE AGE DISCRIMINATION IN EMPLOYMENT ACT, AS
AMENDED BY THE OLDER WORKERS BENEFIT PROTECTION ACT, THE EXECUTIVE ACKNOWLEDGES
AND AGREES THAT HE: (i) HAS READ AND UNDERSTANDS THIS RELEASE AND KNOWINGLY AND
VOLUNTARILY ENTERED INTO THIS RELEASE WITHOUT FRAUD, DURESS, OR ANY UNDUE
INFLUENCE; (ii) IS ADVISED IN WRITING BY THE COMPANY TO CONSULT WITH AN ATTORNEY
OF HIS CHOOSING BEFORE SIGNING THIS RELEASE; (iii) IS ENTITLED TO A PERIOD OF
TWENTY-ONE (21) DAYS AFTER THE TENDER DATE TO CONSIDER THE TERMS OF THIS
RELEASE, BUT MAY VOLUNTARILY ELECT TO SIGN THE RELEASE IN A SHORTER PERIOD OF
TIME IN ORDER TO MORE QUICKLY RECEIVE THE CONSIDERATION SET FORTH IN PARAGRAPH 2
OF THE SEPARATION AGREEMENT; (iv) HAS SEVEN (7) DAYS FOLLOWING THE EXECUTION OF
THIS RELEASE TO REVOKE THE RELEASE, AND THE SEPARATION AGREEMENT WILL NOT BECOME
EFFECTIVE OR ENFORCEABLE UNTIL THE SEVEN (7) DAY PERIOD HAS EXPIRED; (v) IS
RECEIVING PAYMENT AND OTHER CONSIDERATION FROM THE COMPANY THAT HE WOULD NOT
OTHERWISE BE ENTITLED TO; AND (vi) IS NOT WAIVING ANY DISCRIMINATION RIGHTS OR
CLAIMS THAT MAY ARISE AFTER THE DATE THE RELEASE IS EXECUTED BY HIM.

IN WITNESS WHEREOF, Executive has executed this Release as of the date set forth
below.

Dated: February 21, 2017 /s/ William D. Petsas

2